UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1191


WILLIAM ALEXANDER LARA-ELIAS,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 24, 2017                                  Decided: November 3, 2017


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville, Maryland, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Derek C. Julius,
Assistant Director, Jason Wisecup, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Alexander Lara-Elias, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the immigration judge’s (IJ) denial of his applications for asylum, withholding of

removal, and protection under the Convention Against Torture (CAT).             We have

thoroughly reviewed the record, including the transcript of Lara-Elias’ merits hearing

before the immigration court and all supporting evidence. We conclude that we are

without jurisdiction to review the agency’s finding that Lara-Elias’ asylum application is

time-barred. See Mulyani v. Holder, 771 F.3d 190, 196-97 (4th Cir. 2014) (noting that

express language of 8 U.S.C. § 1158(a)(3) (2012) prevents review of IJ’s finding that

applicant did not establish changed or extraordinary circumstances). Accordingly, we

dismiss in part the petition for review. Concerning the Board’s denial of withholding of

removal and protection under the CAT, we conclude that the record evidence does not

compel a ruling contrary to any of the administrative factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s decision. See

INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992).

      Accordingly, we dismiss in part and deny in part the petition for review. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                              PETITION DISMISSED IN PART AND DENIED IN PART



                                            2